     Mark Punzalan (CA Bar No. 247599)
   1 Email: mark@chanpunzalan.com

   2 CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
   3 San Mateo, CA 94403
     Telephone: 650.362.4150
   4 Facsimile: 650.362.4151

   5 Attorneys for Debtors,
     Debtors in Possession and Sajid Sohail
   6

   7

   8                            UNITED STATES BANKRUPTCY COURT

   9                            NORTHERN DISTRICT OF CALIFORNIA

  10                                      OAKLAND DIVISION

  11
       In re:                                          Bankruptcy Case
  12                                                   No. 19-41283 (WJL)
       JADOOTV, INC.,
  13
                                                       Chapter 11
                - and -
  14
                                                       (Lead Case)
  15 CLOUDSTREAM MEDIA, INC.,
                                                       (Jointly Administered)
  16                                Debtors.

  17                                                   SUPPLEMENTAL MEMORANDUM
            Affects JadooTV, Inc.                     REGARDING FIRST INTERIM
  18        Affects CloudStream Media, Inc.           APPLICATION FOR COMPENSATION
            Affects both Debtors                      AND REIMBURSEMENT OF EXPENSES
  19                                                   FOR CHAN PUNZALAN LLP FOR THE
     * All papers shall be filed in the Lead Case,     PERIOD OF JULY 2, 2019 TO OCTOBER
  20 No. 19-41283 (WJL).                               21, 2019

  21                                                   Date: November 13, 2019
                                                       Time: 10:30 a.m. (Pacific Time)
  22                                                   Place: United States Bankruptcy Court
                                                              Courtroom 220
  23                                                          1300 Clay Street
                                                              Oakland, CA
  24

  25

  26

  27

  28

Case: 19-41283       Doc# 194    Filed: 11/11/19     Entered: 11/11/19 14:24:02   Page 1 of 3
   1         As stated in Chan Punzalan LLP’s (“CP”) First Interim Fee Application [Docket No. 178]

   2 (“Fee Application”), CP seeks compensation and reimbursement pursuant the Court’s Order

   3 Authorizing Retention of Chan Punzalan LLP as Debtors’ Litigation Counsel, Nunc Pro Tunc to

   4 July 1, 2019 [Docket No. 124] (the “Retention Order”). In particular, CP has performed

   5 substantial work to protect the interests of the Debtors and Sajid Sohail related to the pending

   6 Copyright and Patent Actions, and its fees and expenses are reasonable. CP provides this response

   7 to address several matters: 1) to correct a calculation error in the Fee Application, 2) to amend its

   8 Fee Application to exclude fees related to the work performed for Sajid Sohail, and 3) to briefly

   9 respond to the United States Trustee (“UST”) and Dish’s objections to CP’s Fee Application.

  10         A.      Correction of Error in Fee Application

  11         CP’s Fee Application sought an interim allowance of compensation in a total amount of

  12 $53,361.33 for fees. However, upon further review of its Fee Application, the total amount

  13 requested should have been stated as $63,869.00. Pages 12 and 13 of the Fee Application [Docket

  14 No. 178] list the categories and fee amounts, which fees total $63,869.00, not the amount stated in

  15 the initial Fee Application. CP apologizes to the Court for this error.

  16         B.      Amendment of Fee Request

  17         Additionally, for the reasons explained below, CP amends its request for fees and expenses

  18 to exclude fees for work performed for Mr. Sohail, which total $18,207. On November 7, 2019,

  19 the Debtors filed the Motion of Debtors Pursuant to 11 U.S.C. § 1112 to Dismiss Chapter 11 Case

  20 of CloudStream Media, Inc. [Docket No. 190], which seeks to dismiss the chapter 11 case of

  21 Debtor CloudStream Media, Inc. (“CSM”) . Because Mr. Sohail has an indemnification agreement

  22 with CSM for payment of his legal fees, Mr. Sohail will seek reimbursement of his defense costs

  23 directly from CSM if and when CSM’s chapter 11 case is dismissed.

  24         The fees pertaining specifically to Mr. Sohail total $18,207 and are listed on page 13 of the

  25 Fee Application [Docket No. 178, Letters I and J]). CP amends its Fee Application to exclude fees

  26 for work performed for Mr. Sohail, and CP now only seeks reimbursement for fees performed for

  27

  28

Case: 19-41283      Doc# 194     Filed: 11/11/19     Entered: 11/11/19 14:24:02        Page 2 of 3
   1 the Debtors. CP reserves its right to seek its fees for work performed for Mr. Sohail in the event

   2 that the Court does not grant CSM’s motion to dismiss its chapter 11 case.

   3           CP’s fees for services performed for the Debtors are listed on page 12 of the Fee

   4 Application [Docket No. 178, Letters A to H], in a total amount of $45,662.50. The expenses for

   5 work performed on behalf of the Debtors total $711.83.

   6           C.     UST and Dish’s Objections to Fee Application

   7           The UST and Dish objected to CP’s Fee Application. Notably, both the UST and Dish only

   8 object to the fees for services CP performed for Sajid Sohail, not for the services performed for the

   9 Debtors. As stated above, CP no longer seeks fees for the services performed for Mr. Sohail, and

  10 these objections are thus moot. By amending its Fee Application, CP does not waive any

  11 arguments to the UST and Dish’s objections and reserves its rights to make these arguments in the

  12 future.

  13                                            CONCLUSION

  14           Chan Punzalan respectfully requests an interim allowance to Chan Punzalan for

  15 compensation in the amount of $45,662.50 and reimbursement of actual and necessary expenses in

  16 the amount of $711.83, and an authorization for payment of a total allowance of $46,374.33; and

  17 for such other and further relief as this Court deems proper.

  18 Dated: November 11, 2019                        CHAN PUNZALAN LLP

  19                                                 /s/ Mark Punzalan
                                                     Mark Punzalan
  20

  21                                                 Attorneys for Debtors, Debtors in Possession,
                                                     and Sajid Sohail
  22

  23

  24

  25

  26

  27

  28

Case: 19-41283       Doc# 194     Filed: 11/11/19     Entered: 11/11/19 14:24:02       Page 3 of 3
